IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-47,593-02

               EX PARTE RANDAL FRANKLIN CARAWAY, Applicant

              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. 19,072B
                    ST
           IN THE 91 DISTRICT COURT FROM EASTLAND COUNTY

        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and was

sentenced to ninety-nine years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Caraway v. State, No. 11-96-00189-CR (Tex. App.—Eastland Dec. 17, 1998).

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on grounds one, two, four, and five. Ground three is dismissed pursuant

to Texas Code of Criminal Procedure Art. 11.07 §4.

Filed: August 24, 2016
Do not publish